DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3,5-8,21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al (US 2018/0084432).
Claim 1.
Kwak et al discloses an electronic device (100 in Fig.34) for wireless communication, comprising:
a processing circuitry (110) configured to generate a discovery reference signal DRS for an unlicensed band (paragraph [0001]);
wherein the DRS contains a primary synchronization signal PSS, a secondary synchronization signal SSS and a channel state information reference signal CSI-RS.  See Fig.21, Example #1. Fig.5. 




Kwak et al discloses the PSS, the SSS and the CSI-RS constituting one DRS block occupy successive orthogonal frequency division multiplexing OFDM symbols.  Example #1 of Fig.21 shows successive OFDM symbols comprising PSS, SSS and CSI-RS. 

Claim 3.
Kwak et al discloses  that the PSS, the SSS and the CSI-RS in the same DRS block are within the same time slot.  See paragraph [0157] describing transmitting DRS in slot units.  

Claim 5.
Kwak et al discloses that one DRS block has a length of at least four OFDM symbols. Example #1 of Fig.21 shows at least five OFDM symbols. 

Claim 6.
Kwak et al discloses that in one DRS block, the PSS and the SSS are arranged before the CSI-RS. See Example #1 of Fig.21 showing the same arrangement.

Claim 7. 
Kwak et al discloses one DRS block contains two successively arranged CSI-RSs.  See Example #3 of Fig.21. 

Claim 8. 


Claim 21.
Kwak et al discloses that DMTC may be less than 40ms.  See paragraph [0151].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of Zhang et al (US 2019/0037481).
Kwak et al discloses all the claimed subject matter except transmitting the DRS with a subcarrier spacing shorter than a subcarrier spacing corresponding to 15kHz or wherein the processing circuitry is configured to control to transmit the DRS with a subcarrier spacing corresponding to 120kHz, 240kHz or 480kHz.   In the same art of endeavor Zhang et al teaches that  a synchronization signal block SSB may be transmitted in 240kHz.   See paragraph [0072].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to use the subcarrier spacing of 240kHz for the transmission of DRS of Kwak et al as taught by Zhang et al. 
6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of Si et al (US 2018/0115996).
. 

7.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of  Da Silva (US 2020/0374727).
Kwak et al discloses an electronic device (100 in Fig.34) for wireless communication, comprising:
a processing circuitry (110) configured to generate a discovery reference signal DRS for an unlicensed band (paragraph [0001]);
wherein the DRS contains a primary synchronization signal PSS, a secondary synchronization signal SSS. See Fig.21, Example #1. Fig.5.
Kwak et al fails to teach the DRS includes PBCH-DMRS.   Da Silva teaches transmitting  a reference  signal including PBCH-DMRS in addition to PSS and SSS if beam-specific measurement report is needed.   See paragraph [0005].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to include PBCH-DMRS in the DRS of Kwak et al SSS if beam-specific measurement report is needed as taught by Si et al. 

8.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of Kim et al (US 2019/0246411).

Generating a DRS for an unlicensed band and transmitting it in the form of OFDM symbols. See paragraph [0001] and Fig.21. It is silent on the subcarrier spacing used to transmit the DRS.  Kim et al teaches transmitting OFDM in one of selected subcarrier spacings such as 30, 50 and 120 kHz.  See paragraph [0199].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to transmit the DRS with a subcarrier spacing higher than 15 kHz as taught by Kim et al.

.
Allowable Subject Matter
9.	Claims 4,9,10,13,14,18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claim 32 is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632